Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 1 of 32 PageID #: 1132




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
   TRUSTEES OF THE MOSAIC AND
   TERRAZZO WELFARE, PENSION,
   ANNUITY, AND VACATION FUNDS and
   TRUSTEES OF THE BRICKLAYERS &
   TROWEL TRADES INTERNATIONAL
   PENSION FUND,
                                                                        REPORT AND
                                    Plaintiffs,
                                                                    RECOMMENDATION
                                                                    18 CV 1471 (CBA)(CLP)
                        -against-

   ELITE TERRAZZO FLOORING, INC.,
   et al.,

                                     Defendants.
  ----------------------------------------------------------X
  POLLAK, Chief United States Magistrate Judge:

           On March 9, 2018, plaintiffs, Trustees of the Mosaic and Terrazzo Welfare, Pension,

  Annuity and Vacation Funds and Trustees of the Bricklayers & Trowel Trades International

  Pension Fund (“plaintiffs” or the “Funds”) commenced this action against defendants Elite

  Terrazzo Flooring, Inc. and Picnic Worldwide LLC (“defendants”), pursuant to the Employee

  Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1001 et seq., and

  Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C.

  § 185, to collect delinquent employer contributions owed to a group of employee benefit plans,

  and for declaratory relief. (Compl.1 ¶ 1).

           Pending before this Court are plaintiffs’ motions for sanctions pursuant to Rules 11 and

  37 of the Federal Rules of Civil Procedure. For the reasons set forth below, plaintiffs’ motions



   1
       Citations to “Compl.” refer to the Complaint filed on March 9, 2018, ECF No. 1.


                                                          1
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 2 of 32 PageID #: 1133




  are granted and the Court respectfully recommends that the Court enter a default against the

  defendants.

                                    FACTUAL BACKGROUND

       Plaintiffs, the Trustees of the Mosaic and Terrazzo Welfare, Pension, Annuity, and Vacation

  Funds (the “Local Funds”) are employer and employee trustees of multiemployer labor-

  management trust funds organized and operated in accordance with section 302(c) of the LMRA,

  29 U.S.C. § 186(c). (Compl. ¶ 4). The Local Funds are employee benefit plans within the

  meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(21), and they maintain an office at 45-34

  Court Square, Long Island City, N.Y. (Id.) Plaintiffs Trustees of the Bricklayers & Trowel

  Trades International Pension Fund (the “IPF”) are also trustees of multiemployer labor-

  management trust funds and employee benefit plans within the meaning of ERISA. (Id. ¶ 5).

  The IFP is located at 620 F Street N.W., Washington, D.C. (Id.)

         According to the Complaint, at all relevant times, defendant Elite Terrazzo Flooring, Inc.

  (“Elite”) was a New Jersey corporation, located at 185 5th Avenue, Paterson, N.J., and an

  employer within the meaning of ERISA. (Id. ¶ 6). Defendant Picnic Worldwide LLC (“Picnic

  Worldwide”) is alleged to be a New Jersey corporation and an employer as defined in ERISA,

  located at 26 Overlook Avenue, North Haledon, N.J. (Id. ¶ 7).

         The Complaint alleges that at all times Elite was a party to a collective bargaining

  agreement (“CBA”) with the Mosaic, Terrazzo and Chemical Product Decorative Finisher

  Masons Workers Association Local No. 7 of New York, New Jersey & Vicinity of the

  International Union of Bricklayers and Allied Craftworkers (the “Union”), which required the

  remittance of contributions to the Funds on behalf of the covered employees. (Id. ¶¶ 8-11).



                                                  2
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 3 of 32 PageID #: 1134




          According to the Complaint, on or about May 2015, the Funds entered into a settlement

  agreement with Elite whereby Elite agreed to pay $874,236.01 over approximately two and a half

  years. (Id. ¶ 18). When Elite defaulted on the payments, the Funds obtained a judgment on June

  15, 2015, in state court in the amount of $774,236.00, and on June 23, 2015, the Funds obtained a

  judgment in federal court for the same amount. (Id. ¶¶ 19-21). As of the date of the Complaint,

  plaintiffs allege that they continue to be owed $694,761.16. (Id. ¶ 22). Plaintiffs further allege

  that Elite owes contributions to the Funds for the period March 1, 2015 through June 7, 2015.

  (Id. ¶ 23).

          Plaintiffs allege that Elite and Picnic Worldwide are alter egos and/or

  successors/predecessors of each other with the same ownership, management, business purpose,

  operation, equipment, customers, and supervision. (Id. ¶ 25). Plaintiffs assert that by virtue of

  their status as alter egos, successors, and/or predecessors of each other, Elite and Picnic

  Worldwide are and have at all relevant times been bound by the CBA and are jointly and

  severally liable for the contributions owed to the Funds, and for the amounts owed as a result of

  the judgment. (Id. ¶ 41).

                                 PROCEDURAL HISTORY

          Following the filing of the Complaint, defendants filed an answer that included

  counterclaims against plaintiffs under the Racketeer Influenced Corrupt Organization (“RICO”)

  provisions of 18 U.S.C. § 1961 et seq., along with a third-party complaint, asserting claims

  against Marble Terrazzo and Specialty Contractors Inc., William Zonca, Local 7 Mossaic &




                                                    3
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 4 of 32 PageID #: 1135




  Terrazzo and Chemical Product Finisher Mason Workers Association, and Michael Magnam.

  (See Picnic Answer;2 Elite Terrazzo Flooring Answer3).

         On June 4, 2019, the Honorable Carol B. Amon, United States District Judge, granted

  plaintiffs’ motion to dismiss the RICO counterclaims and dismissed the third-party complaint as

  well. (ECF No. 63). Also on June 4, 2019, Judge Amon denied the defendants’ motion to

  compel arbitration and granted the Funds’ motion for sanctions based on defendants’ counsel’s

  admission that he did not review the relevant caselaw before filing a frivolous motion to compel

  arbitration. (ECF No. 62). The court Ordered defendants’ counsel, Richard J. Abrahamsen, Esq.,

  to pay the Funds $11,784.19 within two weeks of the Order. (6/4/19 Order4 at 15).

         On July 8, 2019, plaintiffs submitted a status letter in response to this Court’s Order of

  June 6, 2019. In that letter, plaintiffs indicated that they had been unable to confer about a

  discovery schedule because they had not been able to reach defendants’ counsel in the prior thirty

  days. (Pls.’ 7/8/19 Ltr.5 at 1). However, plaintiffs proposed their own discovery schedule with

  fact discovery to be completed by November 12, 2019. (Id.)

         In that same July 8, 2019 letter, plaintiffs informed the Court that defendants’ counsel had

  disobeyed Judge Amon’s June 4, 2019 Order and had failed to pay the Funds $11,784.19 by the



         2
            Citations to “Picnic Answer” refer to Picnic Worldwide, LLC’s Answer, First Third-
  Party Complaint, and Counterclaim, filed May 29, 2018, ECF No. 10.
          3
            Citations to “Elite Terrazzo Flooring Answer” refer to Elite Terrazzo Flooring Inc.’s
  Answer to Complaint, Trustees of Mosaic & Terrazzo, First Third-Party Complaint against All
  Parties, First Counterclaim against All Parties by Elite Terrazzo Flooring, Inc., filed May 29,
  2018, ECF No. 10.
          4
            Citations to “6/4/19 Order” refer to the Order of the Honorable Carol Bagley Amon
  imposing sanctions on Abrahamsen, filed June 5, 2019, ECF No. 62.
          5
            Citations to “Pls.’ 7/8/19 Ltr.” refer plaintiff’s Motion for Contempt submitted by
  plaintiffs on July 8, 2019, ECF No. 65.

                                                    4
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 5 of 32 PageID #: 1136




  June 19, 2019 deadline the court had set. (Id. at 1-2). Based on defendants’ counsel’s failure to

  obey the court’s Order and defendants’ counsel’s failure to return plaintiffs’ emails and phone

  calls to discuss the matter, plaintiffs sought further sanctions pursuant to Fed. R. Civ. P. 37 for

  defendants’ “brazen disobedience of the Court’s Order.” (Id. at 2 (citing Kingsway Fin. Servs. v.

  Pricewaterhouse-Coopers LLP, No. 03 CV 5560, 2008 WL 5336700, at *10-11 (S.D.N.Y. Dec.

  23, 2008))). Specifically, plaintiffs sought an Order holding defendants and their counsel, Mr.

  Abrahamsen, in civil contempt and awarding plaintiffs sanctions of $23,568.38, representing the

  full costs of plaintiffs’ fees associated with the response to the motion to compel arbitration. (Id.)

         In response, defendants’ attorney, Mr. Abrahamsen, submitted a letter, dated July 29,

  2019, indicating that he had suffered some health issues and had not been able financially to pay

  the sanctions as ordered by the District Court. (Defs.’ 7/29/19 Ltr.6 at 1). In the letter, counsel

  represented that he had paid half of the sanctions amount and intended to pay the balance “within

  30 days.” (Id.)

         On July 31, 2019, plaintiffs served defendants with their discovery demands. (Pls.’

  10/22/19 Ltr.7 at 1). When defendants failed to respond, plaintiffs served a motion to compel on

  September 20, 2019, to which defendants responded in opposition on October 15, 2019. (Id.) In

  their October 22, 2019 letter to the Court, plaintiffs complain that instead of responding to the

  issue of defendants’ unresponsiveness to discovery, the defendants’ counsel “submitted a

  response that reads more like an ill-fated motion to dismiss, filled with non sequiturs and red


          6
           Citations to “Defs.’ 7/29/19 Ltr.” refer to the letter submitted by Richard J. Abrahamsen,
  Esq. dated July 29, 2019. ECF No. 66.
         7
           Citations to “Pls.’ 10/22/19 Ltr.” refer to the letter submitted by plaintiffs dated October
  22, 2019, ECF No. 73.

                                                    5
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 6 of 32 PageID #: 1137




  herrings,” including arguments that “are either false or so meritless that Mr. Abrahamsen clearly

  did not perform a reasonable inquiry into whether they have a basis in fact or law.” (Id. at 2).

  Plaintiffs requested authorization to move for sanctions under Rule 11. (Id.) Plaintiffs also noted

  that despite his representation to the Court in July, counsel for defendants still had not paid the

  total amount ordered by the District Court in sanctions. (Id. at 1).

         In response to the plaintiffs’ October 22, 2019 letter, defendants’ counsel seemingly

  ignores the issue of the previously ordered and still unpaid sanctions award. Instead, counsel

  submitted a letter arguing that the Funds “must know who these employees are,” that the Funds

  conducted an audit and have the payroll records and information about the employees, and “so it

  is not too difficult for the Fund[s] to identify those employees, produce the authorization cards in

  order to get the information sought in discovery in this case.” (Defs.’ 10/31/19 Ltr.8 at 1-2). The

  letter further argues that the defendants were not signatories to the CBA, and that “[i]t seems

  completely obvious that the Funds have filed this action without a legal predicate in the form of

  representing beneficiaries of the Fund who recognize Local 7 as their exclusive Collective-

  Bargaining Representative.” (Id. at 3). Other than contending that plaintiffs had “no right to

  conduct a fishing expedition,” counsel for defendants does not address his failure to respond to

  discovery. (Id.) Counsel for defendants also argues that Rule 11 sanctions should be imposed on

  plaintiffs for filing a “frivolous” lawsuit and for counsel’s attempt to apply Rule 11 to a

  discovery dispute. (Id. at 3).




          Citations to “Defs.’ 10/31/19 Ltr.” refer to the letter submitted on behalf of defendants,
          8

  dated October 31, 2019, ECF No. 74.

                                                    6
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 7 of 32 PageID #: 1138




         On November 4, 2019, this Court held a conference with counsel, at which time plaintiffs

  agreed to withdraw their motion to compel without prejudice, and defendants were given two

  weeks to respond to outstanding discovery. When defendants failed to provide discovery by

  November 18, 2019 as Ordered by this Court, plaintiffs filed a letter dated November 21, 2019,

  in which they sought another conference with the Court or leave to file a formal motion to

  compel to address defendants’ failure to respond to this Court’s November 4, 2019 Order. (Pls.’

  11/21/19 Ltr.9 at 1). In their letter, plaintiffs noted that defendants had neither produced

  responses, nor had they asked for an extension of time; instead, counsel had failed to return any

  of plaintiffs’ counsel’s phone calls or emails. Moreover, the sanctions ordered by Judge Amon

  remained unpaid. (Id. at 1-2). Accordingly, this Court issued an Order to Show Cause why

  sanctions should not be imposed pursuant to Fed. R. Civ. P. 37 for defendants’ failure to comply

  with the Court’s Order of November 4, 2019 and scheduled a hearing for December 16, 2019.10

         On December 4, 2019, defendants’ counsel submitted a letter indicating that his discovery

  responses were overdue because “I have gotten no cooperation from my clients despite my

  efforts.” (Defs.’ 12/14/19 Ltr.11 at 1). In the letter, counsel indicated that he was seeking to file a

  motion to withdraw. (Id.) However, he did not request an adjournment of the show cause

  hearing, nor was there any mention of the outstanding sanctions award. (Id.)




          9
           Citations to “Pls.’ 11/21/19 Ltr.” refer to the plaintiffs’ letter, dated November 21, 2019,
  ECF No. 76.
         10
            See Electronic Order dated 11/25/19.
         11
            Citations to “Defs.’ 12/4/19 Ltr.” refer to the letter submitted by defendants’ counsel,
  dated December 4, 2019, ECF No. 77.

                                                    7
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 8 of 32 PageID #: 1139




         On December 16, 2019, the Court held the Show Cause hearing. Plaintiffs’ counsel

  appeared before the Court, but counsel for defendants, Mr. Abrahamsen, failed to appear. On

  that same date, this Court issued an Order that sanctions would be imposed for counsel’s failure

  to appear, and Ordered Mr. Abrahamsen to submit a copy of the Order to his clients. (See

  12/16/19 Order12 at 1). Thereafter, plaintiffs’ counsel submitted their Motion for Sanctions

  Pursuant to Fed. R. Civ. P. 11 and 37.

                                         DISCUSSION

  I.     Legal Standards for Sanctions under Rule 37 of the Federal Rules

         It is clear that sanctions may be imposed upon a party or counsel who deliberately fails to

  comply with a court order. See, e.g., United States v. Local 1804-1, Int’l Longshoremen’s Ass’n,

  44 F.3d 1091, 1096 (2d Cir. 1995); Drywall Tapers, Local 1974 v. Local 530, 889 F.2d 389, 394

  (2d Cir. 1989), cert. denied, 494 U.S. 1030 (1990). Rule 37 of the Federal Rules of Civil

  Procedure is the primary, though not the exclusive, mechanism for enforcing a court’s discovery

  orders. See World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d 155, 158

  (2d Cir. 2012). The Rule provides in relevant part that “if a party or a party’s officer, director, or

  managing agent . . . fails to obey an order to provide or permit discovery, including an order

  under Rule 26(f), 35, or 37(a), the court where the action is pending may issue further just

  orders.” Fed. R. Civ. P. 37(b)(2)(A). In Update Art, Inc. v. Modiin Publ’g, Ltd., the Second

  Circuit described the three purposes behind sanctions under Rule 37:

                  First, they ensure that a party will not benefit from its own failure
                  to comply. Second, they are specific deterrents and seek to obtain
                  compliance with the particular order issued. Third, they are

         12
              ECF No. 78.

                                                    8
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 9 of 32 PageID #: 1140




                 intended to serve a general deterrent effect on the case at hand and
                 on other litigation, provided that the party against whom they are
                 imposed was in some sense at fault.

  843 F.2d 67, 71 (2d Cir. 1988) (citing National Hockey League v. Metropolitan Hockey Club,

  Inc., 427 U.S. 639 (1976) (per curiam)). See also Southern New England Tel. Co. v. Global

  NAPs Inc., 624 F.3d 123, 149 (2d Cir. 2010) (quoting Update Art, Inc. v. Modiin Pub’g, Ltd.,

  843 F.2d at 71); Cine Forty-Second St. Theatre Co. v. Allied Artists Pictures Corp., 602 F.2d

  1062, 1066 (2d Cir. 1979). As the court in Baba v. Japan Travel Bureau Int’l, Inc., noted:

  “‘[A]ll litigants . . . have an obligation to comply with court orders. When they flout that

  obligation[,] they . . . must suffer the consequences of their actions.’” 111 F.3d 2, 5 (2d Cir.

  1997) (quoting McDonald v. Head Criminal Court Supervisor Officer, 850 F.2d 121, 124 (2d

  Cir. 1988)).

         The Rule lists seven possible sanctions, including “striking pleadings in whole or in

  part,” “rendering a default judgment against the disobedient party,” and “treating as contempt of

  court the failure to obey any order except an order to submit to a physical or mental

  examination.” Fed. R. Civ. P. 37(b)(2)(A)(iii), (vi), (vii). In addition, the Rule provides that the

  court may issue an order that certain designated facts be taken as established in accordance with

  the claim of the party obtaining the order, Fed. R. Civ. P. 37(b)(2)(A)(i); see Santrayll v. Burrell,

  No. 91 CV 3166, 1998 WL 60926, at *3 (S.D.N.Y. Jan. 21, 1998), or may issue an order

  “prohibiting the disobedient party from . . . introducing designated matters in evidence.” Fed. R.

  Civ. P. 37(b)(2)(A)(ii); accord Kang v. Lee, No. 96 CV 1145, 1997 WL 669787, at * 3 (S.D.N.Y.

  Oct. 27, 1997).




                                                    9
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 10 of 32 PageID #: 1141




         In lieu of or in addition to these sanctions, the Rule requires that the court order the

  disobedient party, its attorney, or both to pay “the reasonable expenses, including attorney’s

  fees,” caused by the failure to comply, unless the court finds the failure “substantially justified”

  or that “other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

  Indeed, courts have awarded attorney’s fees and costs where sanctions were appropriate but

  where the court found that the sanctioned party’s conduct did not rise to a level that would

  warrant the more severe sanctions of dismissal or default. See, e.g., Roadway Express, Inc. v.

  Piper, 447 U.S. 752, 763-64 (1980). The listed sanctions are non-exclusive, and the Rule

  explicitly contemplates that courts will order other sanctions so long as they are just. See Local

  Union No. 40 of the Int’l Ass’n of Bridge, Structural and Ornamental Iron Workers v. Car-Win

  Constr., Inc., 88 F. Supp. 3d 250, 262 (S.D.N.Y. 2015).

         An order requiring a party to comply with its discovery obligations or with another

  party’s discovery requests is a necessary predicate to sanctions under Rule 37(b). See, e.g.,

  Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1364 (2d Cir. 1991) (observing that “there

  must be a valid court order in force before sanctions may be imposed pursuant to Rule

  37(b)(2)”). An order enforceable under Rule 37(b) need not, however, have been issued under a

  particular rule, so long as its effect was to require a party “to provide or permit discovery.” See

  Fed. R. Civ. P. 37(b)(2)(A); Joint Stock Co. Channel One Russia Worldwide v. Infomir LLC,

  No. 16 CV 318, 2017 WL 3671036, at *18 (S.D.N.Y. July 18, 2017) (collecting authority). An

  order need not be written to be enforceable under the Rule. See Penthouse Int’l, Ltd. v. Playboy

  Enters., Inc., 663 F.2d 371, 388 (2d Cir. 1981). Even in the absence of a court order, Rule 37




                                                   10
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 11 of 32 PageID #: 1142




  provides for sanctions where “a party fails to provide information or identify a witness as

  required by Rule 26(a) or (e).” Fed. R. Civ. P. 37(c)(1).

          A. Inherent Power of the Court

          In addition, where a court has not issued an explicit discovery order and there has not

  been a qualifying failure to disclose under Rule 37(c), “a court may impose sanctions on a party

  for misconduct in discovery under its inherent power to manage its own affairs.” Residential

  Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07 (2d Cir. 2002); see generally

  Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (explaining that “[i]t has long been

  understood that ‘[c]ertain implied powers must necessarily result to our [c]ourts of justice from

  the nature of their institution,’ powers ‘which cannot be dispensed with in a [c]ourt, because they

  are necessary to the exercise of all others’”) (quoting United States v. Hudson, 11 U.S.

  (7 Cranch) 32, 34 (1812)). Indeed, “[w]here exercise of inherent power is necessary to remedy

  abuse of the judicial process, it matters not whether there might be another source of authority

  that could address the same issue.” CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488,

  498 (S.D.N.Y. 2016); accord Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d at

  144.

         B. Considerations in Determining the Appropriate Sanction

         A district court has broad discretion to sanction a party for discovery abuses and other

  litigation misconduct, whether exercising its inherent power or acting pursuant to the Federal

  Rules of Civil Procedure. Gao v. Perfect Team Corp., No. 10 CV 1637, 2014 WL 2465589, at

  *4 (E.D.N.Y. May 30, 2014); Curcio v. Roosevelt Union Free School Dist., 283 F.R.D. 102, 107

  (E.D.N.Y. 2012); see World Wide Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d



                                                  11
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 12 of 32 PageID #: 1143




  at 159 (explaining that “imposing sanctions pursuant to Rule 37 is within the discretion of the

  district court and a decision to dismiss an action [or enter default judgment] for failure to comply

  with discovery orders will only be reversed if the decision constitutes an abuse of that

  discretion”) (quotations and citations omitted).

         Courts are guided by the prophylactic, punitive, and remedial rationales in the exercise of

  their discretion to impose an appropriate sanction. The breadth of the court’s discretion to select

  a sanction appropriate to the circumstances of a particular case reflects the “considerable

  deference [afforded] to the district court’s familiarity with the proceedings.” Bhagwanani v.

  Brown, 665 F. App’x 41, 43 (2d Cir. 2016) (quoting Friends of Animals, Inc. v. U.S. Surgical

  Corp., 131 F.3d 332, 334 (2d Cir. 1997)).

         The court’s inquiry in deciding whether to impose less severe sanctions, such as fines and

  cost-shifting, focuses primarily on the misconduct of the party to be sanctioned. Nycomed U.S.,

  Inc. v. Glenmark Generics Ltd., No. 08 CV 5023, 2010 WL 3173785, at *3 (E.D.N.Y. Aug. 11,

  2010). Additional considerations govern the decision to impose harsher sanctions, such as an

  order of preclusion, the imposition of an adverse inference, dismissing the case, or entering a

  default judgment. See id.

         Entering a default judgment, like striking a pleading or dismissing a case, “is a ‘drastic

  remedy’ generally to be used only when the district judge has considered lesser alternatives.”

  Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d at 144. “Discovery orders are

  meant to be followed,” Bambu Sales, Inc. v. Ozark Trading, Inc., 58 F.3d 849, 853 (2d Cir.

  1995), and thus the harshness of such measures “is justified if the district court finds that the

  failure to comply with discovery orders was due to ‘willfulness, bad faith, or any fault of the



                                                     12
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 13 of 32 PageID #: 1144




  party sanctioned.’” Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d at 144

  (quoting Salahuddin v. Harris, 782 F.2d 1127, 1132 (2d Cir. 1986)). Indeed, the availability of

  these most severe sanctions in appropriate cases is essential to the efficient functioning of the

  courts, especially if the Federal Rules of Civil Procedure are to achieve their stated goal of

  “secur[ing] the just, speedy, and inexpensive determination of every action and proceeding.”

  Fed. R. Civ. P. 1; see Valentine v. Museum of Modern Art, 29 F.3d 47, 49-50 (2d Cir. 1994)

  (quoting National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. at 643). Thus,

  even long before the widespread availability of electronically stored information caused

  exponential increases in the complexities of litigation, the Second Circuit admonished that “in

  this day of burgeoning, costly and protracted litigation[,] courts should not shrink from imposing

  harsh sanctions where . . . they are clearly warranted.” Jones v. Niagara Frontier Transp. Auth.,

  836 F.2d 731, 734-35 (2d Cir. 1987) (quoting Cine Forty-Second Street Theatre Corp. v. Allied

  Artists Pictures Corp., 602 F.2d at 1068).

         C. Factors to Consider

         Courts generally consider the following factors in determining whether to exercise their

  discretion to enter default judgment or to impose another dispositive sanction: “(1) the

  willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser

  sanctions; (3) the duration of the period of noncompliance[;] and (4) whether the non-compliant

  party had been warned of the consequences of non-compliance.” Agiwal v. Mid Island Mortg.

  Corp., 555 F.3d 298, 302 (2d Cir. 2009) (internal citations and quotations omitted).

         In addition to the four Agiwal factors, courts also regularly consider the extent of any

  prejudice to the party moving for sanctions. In doing so, however, courts must be mindful that



                                                   13
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 14 of 32 PageID #: 1145




  “real prejudice to a litigant may serve as a compelling consideration in support of dispositive

  relief,” but that “a lack of prejudice should not be given significant weight in the overall

  analysis.” Local Union No. 40 v. Car-Win Constr., Inc., 88 F. Supp. 3d at 263. The absence of

  prejudice is given little weight, even though its presence tilts the scales heavily in favor of

  sanctions, because both the Second Circuit and the Supreme Court “have consistently rejected

  the ‘no harm, no foul’ standard for evaluating discovery sanctions[.] Although one purpose of

  Rule 37 sanctions may in some cases be to protect other parties to the litigation from prejudice

  resulting from noncompliance with discovery obligations, Rule 37 sanctions serve other

  functions unrelated to the prejudice suffered by individual litigants.” Southern New England

  Tel. Co v. Global NAPs Inc., 624 F.3d at 148-49 (citations omitted) (emphasis in original); see

  Local Union No. 40 of the Int’l Ass’n of Bridge, Structural and Ornamental Iron Workers v. Car-

  Win Constr., Inc., 88 F. Supp. 3d at 263.

          Although these enumerated factors provide useful guidance, they are not exclusive. No

  single factor controls, and it is not an abuse of discretion for a district court to order a dispositive

  sanction even when not every factor weighs against the party to be sanctioned. Southern New

  England Tel. Co v. Global NAPs Inc., 624 F.3d at 144. “Sanctions must be weighed in light of

  the full record in the case.” Cine Forty-Second Street Theatre Corp. v. Allied Artists Pictures

  Corp., 602 F.2d at 1068 (citing National Hockey League v. Metropolitan Hockey Club, Inc., 427

  U.S. at 642). It is up to the trial court to determine on a case-by-case basis whether a dispositive

  sanction is appropriate in light of the court’s familiarity with the proceedings, the prophylactic,

  punitive, and remedial purposes of sanctions, and the paramount requirement under Rule 1 and

  Rule 37 that any order issued must be just.



                                                     14
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 15 of 32 PageID #: 1146




  II.    Analysis of Plaintiffs’ Request for Sanctions Pursuant to Rule 37

         Plaintiffs contend that defendants by and through counsel have engaged in “obstructionist

  tactics” from the beginning of the case through the present: 1) by filing meritless RICO

  counterclaims, all of which were dismissed, 2) by filing a frivolous motion to compel arbitration,

  for which counsel was sanctioned, 3) by failing to pay the sanctions by June 19, 2019 in

  accordance with the deadline imposed by the District Court, and by continuing to fail to pay, 4)

  by refusing to frame a discovery plan or respond to discovery demands filed by plaintiffs, 5) by

  failing to comply with this Court’s November 4, 2019 ordering responses to discovery by

  November 19, 2019, and 6) by failing to obey this Court’s November 4, 2019 Order to appear at

  the show cause hearing held on December 16, 2019. (Pls.’ Mem.13 at 2).

         A. Failure to Pay Sanctions Award

         Plaintiffs argue that defendants and their counsel should be sanctioned for disobeying the

  District Court’s June 4, 2019 Order imposing sanctions in the amount of $11,784.19 upon

  defendants’ counsel. (Pls.’ Mem. at 5). According to the Affirmation of John M. Harras, Esq.,

  counsel for plaintiffs (“Harras Aff.”14), defendants’ counsel was Ordered to pay the amount by

  June 19, 2019, and Harras tried to contact Abrahamsen as the deadline approached but received

  no response. (Harras Aff. ¶ 2). On July 29, 2019, counsel sent a check for $5,892.09,

  representing partial payment, and promising in a letter to this Court that he intended to pay the

  remainder within 30 days. (Id. ¶ 3; see also Defs.’ 7/29/19 Ltr.15). Counsel for plaintiffs sent




         13
           Citations to “Pls.’ Mem.” refer to the Memorandum of Law in Support of Plaintiffs’
  Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 and Fed. R. Civ. R. 37, ECF No. 79.
        14
           Filed December 18, 2019, ECF No. 80.
        15
           ECF No. 66.

                                                  15
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 16 of 32 PageID #: 1147




  Mr. Abrahamsen a letter dated July 31, 2019, indicating that plaintiffs did not accept the check as

  accord and satisfaction and that they were expecting the balance to be paid as soon as possible.

  (Harras Aff. ¶ 4). As of the date of the Harras Affirmation of December 18, 2019, Abrahamsen

  still had not paid the balance of the sanction award. (Id. ¶ 5).

         Plaintiffs argue that the District Court’s Order to pay $11,784.19 by June 19, 2019 is

  clear and unambiguous; and the proof of non-compliance is clear and unambiguous. (Pls.’ Mem.

  at 5). Moreover, given that plaintiffs’ counsel informed the contemnor, Mr. Abrahamsen, that he

  was not in compliance and Abrahamsen refused to inform plaintiffs of the status of the payment,

  and he still had not paid for over 196 days, plaintiffs argue that he was not reasonably diligent in

  attempting to comply. (Id.) Accordingly, based on Abrahamsen’s clear disobedience of the

  District Court’s Order, the plaintiffs request that the Court impose sanctions pursuant to Rule 37.

  (Id. (citing Southern New England Tel. Co. v. Global NAPs Inc., 624 F.3d at 144 (citing EEOC

  v. Local 638, 81 F.3d 1162, 1171 (2d Cir. 1996)))).

         B. Failure to Frame a Discovery Plan and Failure to Respond to Discovery

         Plaintiffs seek additional sanctions under Rule 37(f) for defendants’ failure to participate

  in framing a discovery plan. (Pls.’ Mem. at 6). See, e.g., Whalen v. CSX Transp., Inc., No. 13

  CV 3784, 2016 WL 5723877, *25 (S.D.N.Y. Sept. 29, 2016) (ordering “payment of reasonable

  expenses for failure to participate in framing a discovery plan”). Among other things, courts

  have awarded counsel their attorney’s fees incurred in preparing a motion to compel and other

  reasonable expenses for motion practice arising from a party’s failure to participate in discovery.

  See, e.g., Panyanouvong v. Aphay, No. 14 CV 275, 2014 WL 2986507, *7 (W.D. Wash. 2014).




                                                   16
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 17 of 32 PageID #: 1148




         Plaintiffs argue that here defendants have failed to engage in any discussion concerning

  discovery, including setting a discovery schedule. (Pls.’ Mem. at 2). Specifically, plaintiffs note

  that they tried contacting defendants’ counsel on numerous occasions to confer on a discovery

  schedule, but he never responded. (Harras Aff. ¶ 7). Thus, plaintiffs submitted their own

  proposed schedule on July 8, 2019, which the Court adopted by Order dated July 12, 2019. (Id.

  ¶¶ 8-9).

         Plaintiffs further note that defendants failed to provide responses to plaintiffs’ written

  discovery demands, which were served on July 31, 2019, with responses due August 30, 2019.

  (Id. ¶¶ 10-11). When plaintiffs inquired by email to defendants’ counsel on September 5, 2019

  as to the status of the defendants’ responses, there was no response. (Id. ¶ 13). Similarly, calls to

  Mr. Abrahamsen about the status of discovery were never returned; Abrahamsen was “allegedly

  out of the office, usually ‘at Court’ or ‘at a Court-Ordered Mediation.’” (Id. ¶ 14).

         Even when plaintiffs filed a motion to compel discovery in September 2019, defendants’

  counsel filed an untimely response, which did not address the discovery issues, but simply

  argued the merits of the case, which plaintiffs contend “contained factual misrepresentations,

  basic misunderstandings of the issues in this case, and a wholesale disregarding of the alter

  ego/successor claims in this case.” (Id. ¶¶ 15-17). (See discussion infra at 20 et seq.).

         C. Violations of the Court’s November 4, and November 25, 2019 Orders

         When the Court held a conference on November 4, 2019 to address why defendants had

  still not responded to discovery requests served in July, Mr. Abrahamsen indicated that he had




                                                   17
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 18 of 32 PageID #: 1149




  had health issues that prevented him from responding.16 (Harras Aff. ¶ 24). Based on that

  representation, the Court asked plaintiffs’ counsel to withdraw their motion to compel and

  extended defendants’ time to respond to the discovery requests that had been outstanding since

  July, ordering responses by November 18, 2019. (Id. ¶ 24). When there was no response on

  November 18, 2019, plaintiffs’ counsel contacted Abrahamsen by email on November 19, 2019

  and then by telephone on November 20, 2019. (Id. ¶¶ 26-28, Exs. E, F17). According to

  plaintiffs’ counsel, Abrahamsen never responded either by email or telephone. (Id. ¶ 29).

         Mr. Abrahamsen also ignored this Court’s Order of November 25, 2019, in which this

  Court directed defendants “TO SHOW CAUSE” why sanctions should not be imposed under

  Rule 37 for failing to comply with the November 4, 2019 Order. (Id. ¶ 31). Instead of appearing

  at the December 16, 2019 hearing as Ordered, Abrahamsen submitted a letter, dated December 4,

  2019, stating that defendants were not cooperating with him and that he was seeking to withdraw

  as counsel. (Id. ¶¶ 32, 35; Defs.’ 12/4/19 Ltr.). Abrahamsen did not request an adjournment of

  the show cause hearing, nor did he file a formal motion to withdraw at that time.18 Although

  plaintiffs’ counsel appeared for the show cause hearing, Abrahamsen failed to appear. The Court

  refrained from engaging in an ex parte discussion, but invited plaintiffs’ counsel to file a motion

  for sanctions.



         16
             Plaintiffs’ counsel notes that prior to this time, Abrahamsen had never mentioned his
  health as an issue. (Pls.’ Mem. at 8).
          17
             Exhibit E is an email from Harras to Abrahamsen dated November 19, 2019, attached
  to the Harras Affidavit at ECF No. 80-5. Exhibit F is an email from Harras to Abrahamsen dated
  November 20, 2019, in which Harras asks Abrahamsen to return his call, attached to the Harras
  Affidavit at ECF No. 80-6.
          18
             Mr. Abrahamsen only filed a notice of motion to withdraw on January 7, 2020, after the
  Court Ordered him to respond to plaintiffs’ Motion for Sanctions. (See Abrahamsen Notice of
  Motion to Withdraw as Counsel, filed January 7, 2020, ECF No. 82-1).

                                                  18
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 19 of 32 PageID #: 1150




         Plaintiffs argue that Abrahamsen’s disobedience of the Court’s November 4, 2019 Order

  is sanctionable under Rule 37(b)(2)(A), as well as under the Court’s inherent power to hold

  parties and counsel in contempt. (Pls.’ Mem. at 9). Since defendants have never responded to

  any of plaintiffs’ discovery requests and have willfully disobeyed this Court’s November 4 and

  November 25 Orders, plaintiffs seek sanctions. (Id. at 9, 10). Plaintiff argues that because

  defendants, through counsel, have engaged in seven distinct sanctionable acts, the Court should

  impose “harsh sanctions.” (Id. at 12). Accordingly, under Rule 37(b)(2)(A)(iii), and

  37(b)(2)(A)(iv), plaintiffs seek an Order striking defendants’ Answer and entering a default

  against them. (Id. at 13).

         In response, Mr. Abrahamsen represents that he has been unable to comply with

  plaintiffs’ discovery requests because “[p]roper responses to the discovery demands require the

  cooperation of [his] clients,” which his clients are refusing to provide. (Defs.’ Opp.19 ¶ 4).

  Abrahamsen asserts that he has been unable to contact his clients and that his clients are

  “currently in default for a large sum in their financial responsibilities to [his] law firm.” (Id.)

  Counsel also states that his clients’ outstanding financial responsibilities to the firm “greatly

  exceed the sanctions imposed thus far by the Court.” (Id. ¶ 9). Plaintiffs argue that, based on

  defendants’ “recalcitrant dismissiveness” for this Court and for the Federal Rules of Civil

  Procedure, the Court should impose the harshest sanction available on the defendants – entering a

  default judgment against the defendants. (Pls.’ Mem. at 12-13).




         19
           Citations to “Defs.’ Opp.” refer to defendants’ Certification of Counsel in Opposition to
  Motion and in Support of Motion to Withdraw as Counsel for the Defendants, filed January 14,
  2020, ECF No. 81.

                                                    19
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 20 of 32 PageID #: 1151




         Considering the Agiwal factors for entering a default judgment (see Agiwal v. Mid Island

  Mortg. Corp. 555 F.3d at 302), the Court agrees that a default judgment may be warranted in this

  case. First, the defendants – as evidenced by Mr. Abrahamsen’s own representations – have time

  and again willfully flouted this Court’s orders and refused to proceed with discovery. Second, as

  the monetary sanctions remain unpaid, and as Mr. Abrahamson represents that defendants refuse

  not only to move forward with discovery but also have not paid for his services, the Court is not

  convinced that additional monetary sanctions would deter defendants’ behavior. Third, the

  defendants have refused to cooperate in this case since at least June 2019, when counsel missed

  the deadline to pay the Rule 11 sanctions. Finally, the Court has warned the defendants on

  multiple occasions that their noncompliance would result in sanctions.

         Given defendants’ conduct in stonewalling discovery, the Court does not see how this

  case can proceed. The Court respectfully recommends that the District Court grant Mr.

  Abrahamsen’s motion to withdraw, subject to his payment of the outstanding $5,892.10 owed as

  Ordered by the Court on June 4, 2019. It is further recommended that defendants be given two

  weeks to secure new counsel. If the defendants fail to obtain new counsel within two weeks of

  this Report and Recommendation, or the Court receives a status letter from plaintiffs’ counsel by

  April 1, 2020 reporting that defendants’ new counsel is still not engaging in productive discovery

  discussions, it is further recommended that the District Court strike defendants’ answer, and enter

  a default against them.




                                                  20
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 21 of 32 PageID #: 1152




  III.   Attorney’s Fees and Costs

         Plaintiffs also seek the imposition of a monetary sanction equal to plaintiffs’ costs and

  attorney’s fees incurred as a result of defendants’ sanctionable conduct. Plaintiffs request an

  award of $10,270 in legal fees incurred from August 30, 2019, when the discovery responses

  were first due, through the filing of the instant motion. (Pls.’ Mem. at 9). Rule 37(b)(2)(C)

  provides for an award of “reasonable expenses, including attorney’s fees” caused by the failure to

  provide discovery, which can be awarded in addition to the other sanctions. See Local Union

  No. 40 of the Int’l Ass’n of Bridge, Structural and Ornamental Iron Workers v. Car-Win Constr.,

  Inc., 88 F. Supp. 3d at 262.

         “The district court retains discretion to determine . . . what constitutes a reasonable fee.”

  Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting LeBlanc-Sternberg v.

  Fletcher, 143 F.3d 748, 758 (2d Cir. 1998)). “The traditional starting point for determining a

  reasonable attorneys’ fee award is the ‘lodestar’ amount, which results in a presumptively

  reasonable fee.” Dunn v. Advanced Credit Recovery, Inc., No. 11 CV 4023, 2012 WL 676350,

  at *5 (S.D.N.Y. Mar. 1, 2012) (citing Perdue v. Kenny A., 559 U.S. 542, 551-52 (2010)), report

  and recommendation adopted 2012 WL 1114335 (S.D.N.Y. Apr. 3, 2012); see also Millea v.

  Metro-North R.R. Co., 658 F.3d at 166-67 (explaining that it is legal error to fail to calculate the

  lodestar “as a starting point”); Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of

  Albany, 522 F.3d 182, 188-90 (2d Cir. 2008).

         To determine the lodestar amount, a court must determine “the number of hours

  reasonably expended on the litigation” and multiply that number “by a reasonable hourly rate.”




                                                   21
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 22 of 32 PageID #: 1153




  Moore v. Diversified Collection Servs., Inc., No. 07 CV 397, 2013 WL 1622949, at *1 (E.D.N.Y.

  Mar. 19, 2013) (internal citations and quotation marks omitted), report and recommendation

  adopted 2013 WL 1622713 (E.D.N.Y. Apr. 15, 2013); see also Adusumelli v. Steiner, Nos. 08

  CV 6932, 09 CV 4902, 10 CV 4549, 2013 WL 1285260, at *2 (S.D.N.Y. Mar. 28, 2013)

  (explaining that “[c]ourts in the Second Circuit use the familiar ‘lodestar’ method of calculating

  reasonable attorney’s fees – multiplying the number of hours reasonably expended by a

  reasonable hourly rate”) (citing Millea v. Metro-North R.R., Co., 658 F.3d at 166); Dunn v.

  Advanced Credit Recovery, Inc., 2012 WL 676350, at *5.

         Although the lodestar approach results in a “presumptively reasonable” fee, “it is not

  ‘conclusive in all circumstances.’” Millea v. Metro-North R.R. Co., 658 F.3d at 166-67 (quoting

  Perdue v. Kenny A., 559 U.S. at 553). Rather, in “rare circumstances,” a court may adjust the

  lodestar “when [the lodestar method] ‘does not adequately take into account a factor that may

  properly be considered in determining a reasonable fee.’” Id. at 167 (quoting Perdue v. Kenny

  A., 559 U.S. at 554); see also Adusumelli v. Steiner, 2013 WL 1285260, at *2. In other words,

  “a court may not adjust the lodestar based on factors already included in the lodestar calculation

  itself because doing so effectively double-counts those factors.” Millea v. Metro-North R.R. Co.,

  658 F.3d at 167. As the court explained in Dunn v. Advanced Credit Recovery, Inc., a court

  should “first use[] the lodestar method to determine the amount of attorneys’ fees and then, if

  necessary, adjust[] the resulting figure using the [Johnson v. Georgia Highway Express, Inc.]

  factors to reflect consideration of any special circumstances.”20 2012 WL 676350, at *5, n.8.



         20
             The Johnson factors are as follows: (1) the time and labor required; (2) the novelty and
  difficulty of the questions; (3) the skill required to perform the legal service properly; (4) the

                                                  22
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 23 of 32 PageID #: 1154




         The burden is on the party moving for attorney’s fees to justify the hourly rates sought.

  See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). In addition to the parties’ evidentiary

  submissions, the Court may consider its own experience and familiarity with the case and with

  rates generally charged. See Cruz v. Local Union No. 3 of the Int’l Bhd. of Elec. Workers, 34

  F.3d 1148, 1160 (2d Cir. 1994) (noting that “‘[a] district court’s choice of rates [is] well within

  [its] discretion’”) (alterations in original) (quoting Cabrera v. Jakobovitz, 24 F.3d 372, 393 (2d

  Cir. 1994), cert. denied, 513 U.S. 876 (1994), superseded in statute on other grounds as

  recognized in Mhany Mgmt., Inc. v. County of Nassau, 819 F.3d 581 (2d Cir. 2016) (internal

  quotation marks omitted). To “inform and assist the court in the exercise of its discretion, the

  burden is on the fee applicant to produce satisfactory evidence – in addition to the attorney’s own

  affidavits – that the requested rates are in line with those prevailing in the community for similar

  services by lawyers of reasonably comparable skill, experience[,] and reputation.” Blum v.

  Stenson, 465 U.S. 886, 896 n.11 (1984).

          The Second Circuit has held that in calculating the presumptively reasonable fee, “courts

  ‘should generally use the hourly rates employed in the district in which the reviewing court sits . .

  . .’” Simmons v. New York City Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (citations and

  internal quotation marks omitted) (holding that when awarding attorney’s fees, there is a



  preclusion of employment by the attorney due to acceptance of the case; (5) the customary fee;
  (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the client or the
  circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,
  and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
  professional relationship with the client; and (12) awards in similar cases. Johnson v. Georgia
  Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds,
  Blanchard v. Bergeron, 489 U.S. 87 (1989).

                                                   23
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 24 of 32 PageID #: 1155




  presumption in favor of relying on the rates where the case is litigated, not where the attorneys

  are located). Indeed, as the court in Simmons noted, in determining the “presumptively

  reasonable fee,” courts should consider what a reasonable client would be willing to pay, keeping

  in mind that “a reasonable, paying client . . . wishes to spend the minimum necessary to litigate

  the case effectively.” Id. (citations and internal quotation marks omitted); see also Cook v. First

  Revenue Assurance, LLC, No. 10 CV 5721, 2012 WL 272894, at *3 (E.D.N.Y. Jan. 9, 2012),

  report and recommendation adopted, 2012 WL 272891 (E.D.N.Y. Jan. 30, 2012).

         Plaintiffs’ counsel, Mr. Harras, indicates that he graduated from law school in 2015, and

  that his firm bills his time at $225 per hour. (Harras Aff. ¶ 38). He has submitted an invoice

  detailing the hours spent on this matter, as required by New York State Association for Retarded

  Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983). (See Harras Aff., Attachment 7).

  Plaintiffs seek fees for a total of 47.2 hours expended by Mr. Harras in pursuing discovery in this

  matter, including preparing the motion to compel, the motion for sanctions, and the numerous

  attempts made to obtain defendants’ counsel’s voluntary compliance with his obligations under

  the Rules. (Id.) Mr. Harras also seeks fees for 2.8 hours of legal assistants’ time, billed at a rate

  of $100 per hour. (See id. ¶ 38; see also id., Attachment 7).

         Based on the Court’s knowledge of the rates generally charged in this district for this type

  of work in connection with ERISA cases, the Court respectfully recommends a finding that the

  rates charged here are reasonable in light of the rates normally charged in the Eastern District of

  New York. See, e.g., Trustees of Local 522 Pension Fund v. Consolidated Cos., No. 17 CV

  1991, 2018 WL 2078117, at *9-10 (E.D.N.Y. Feb. 6, 2018) (approving rates of $350 for partners

  and $300 for experienced associates), report and recommendation adopted, 2018 WL 1521775

                                                   24
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 25 of 32 PageID #: 1156




  (E.D.N.Y. Mar. 27, 2018); Division 1181 Amalgamated Transit Union—New York Employees

  Pension Fund v. D & A Bus Co., 270 F. Supp. 3d 593, 623 (E.D.N.Y. 2017) (approving rates of

  $350 and $300 for partners and $200 for an associate in ERISA default action); Trustees of Local

  522 Pension Fund v. Bayway Lumber and Home Center, No. 16 CV 5286, 2017 WL 9511077, at

  *6 (E.D.N.Y. July 25, 2017) (recommending rates of $325 and $300, respectively, for partners in

  ERISA default), report and recommendation adopted, 2017 WL 4075182 (E.D.N.Y. Sept. 14,

  2017); Bakery & Confectionary Union & Indus. Pension Fund v. Mt. Rose Ravioli & Macaroni

  Co., Inc., No. 09 CV 3068, 2011 WL 6130975, at *5 (E.D.N.Y. Nov. 10, 2011) (finding a

  partner’s hourly rate of $330 to be reasonable for ERISA litigation); LaBarbera v. Ovan Constr.,

  Inc., No. 06 CV 2867, 2011 WL 5822629 at *5 (E.D.N.Y. Sept. 20, 2011) (approving rates of

  $390 per hour for work by partner and $280 per hour for work by associate in ERISA litigation,

  including summary judgment motion), report and recommendation adopted, 2011 WL 5825785

  (E.D.N.Y. Nov. 16, 2011); Finkel v. Fred Todino & Sons, Inc., No. 08 CV 4598, 2010 WL

  4646493, at *6 (E.D.N.Y. Oct. 8, 2010) (approving rate of $370 per hour for partner and $275

  per hour for associate in ERISA withdrawal liability case, but noting that these rates were on the

  “higher end” for the Eastern District); Gesualdi v. MBM Indus., Inc., No. 10 CV 2607, 2010 WL

  3724348, at *2 (E.D.N.Y. Sept. 15, 2010) (finding a partner’s rate of $390 per hour and

  associate’s rate of $280 per hour reasonable in ERISA litigation).

         Moreover, the Court respectfully recommends a finding that the number of hours billed in

  connection with these discovery matters are reasonable. C.f. LaBarbera v. Empire State

  Trucking, Inc., No. 07 CV 669, 2008 WL 746490, at *4-5 (E.D.N.Y. Feb. 26, 2007). Based on




                                                  25
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 26 of 32 PageID #: 1157




  the records submitted to the Court, counsel’s request for a total of 47.2 hours since August 31,

  2019 is reasonable given the amount of work performed.

         Accordingly, based on the hourly rates set forth above, and the number of hours billed on

  this matter, the Court respectfully recommends that plaintiffs be awarded $10,270.00 in

  attorney’s fees, in addition to the other sanctions recommended.21

  IV.    Plaintiffs’ Motion for Rule 11 Sanctions

         In addition to seeking sanctions under Rule 37 for defendants’ failure to engage in

  discovery and failure to comply with this Court’s Orders, plaintiffs seek to have the Court impose

  sanctions under Fed. R. Civ. P. 11 for the misrepresentations and falsehoods made to the court by

  defendants’ counsel in responding to the plaintiffs’ September motion to compel. In the Second

  Circuit, it is well established that “the decision whether to impose sanctions is not mandatory, but

  rather is a matter for the court’s discretion.” Lorber v. Winston, 993 F. Supp. 2d 250, 253

  (E.D.N.Y. 2014) (citing Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir. 2004)). This

  Circuit has held that orders granting Rule 11 sanctions should be “made with restraint.” Schlaifer

  Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999).

         Federal Rule of Civil Procedure 11 focuses on preventing specific enumerated types of

  misconduct by litigants or their counsel. Under Rule 11(b), an attorney who presents “a

  pleading, written motion, or other paper” to the court certifies that a reasonable inquiry was

  performed under the circumstances and “that to the best of the [attorney’s] knowledge,

  information, and belief,” the pleading:


         21
             Though plaintiffs’ counsel also indicates that he seeks costs, counsel does not specify
  an amount for costs or what those costs would be. The Court thus infers that counsel’s references
  to costs are interchangeable for the attorney’s fees sought.

                                                  26
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 27 of 32 PageID #: 1158




                  (1) . . . is not being presented for any improper purpose, such as to
                  harass, cause unnecessary delay, or needlessly increase the cost of
                  litigation; (2) the claims, defenses, and other legal contentions are
                  warranted by existing law or by a nonfrivolous argument for
                  extending, modifying, or reversing existing law or for establishing
                  new law; (3) the factual contentions have evidentiary support or . . .
                  will likely have evidentiary support after a reasonable opportunity
                  for further investigation or discovery; and (4) the denials of factual
                  contentions are warranted on the evidence or . . . are reasonably
                  based on belief or a lack of information.

  Fed. R. Civ. P. 11(b). The Supreme Court has held that the Rule’s central purpose “is to deter

  baseless filings in district court and . . . streamline the administration and procedure of the federal

  courts.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990), superseded on other

  grounds as recognized in De La Fuente v. DCI Telecomms., Inc., 259 F. Supp. 2d 250, 257

  (S.D.N.Y. 2003). Thus, “Rule 11 imposes a duty on attorneys to certify that they have conducted

  a reasonable inquiry and have determined that any papers filed with the court are well-grounded

  in fact, legally tenable, and not interposed for any improper purpose.” Id. (internal quotation

  omitted). In light of the relatively narrow scope of Rule 11, sanctions should be limited to what

  suffices to deter repetition of the such conduct. Margo v. Weiss, 213 F.3d 55, 64 (2d Cir. 2000)

  (citing Fed. R. Civ. P. 11(c)).

          Since the “inquiry must be ‘reasonable under the circumstances,’ liability for Rule 11

  violations requires only a showing of objective unreasonableness on the part of the attorney . . .

  signing the papers.” In re Australia & New Zealand Banking Grp. Ltd. Sec. Litig., 712 F. Supp.

  2d 255, 263 (S.D.N.Y. 2010) (quoting ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 579 F.3d 143,

  150 (2d Cir. 2009)); Lorber v. Winston, 993 F. Supp. 2d at 253 (noting that in general, “the

  standard for triggering the award of fees under Rule 11 is objective unreasonableness” (quoting

  Margo v. Weiss, 213 F.3d at 65)). This inquiry is “not based on the subjective beliefs of the


                                                    27
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 28 of 32 PageID #: 1159




  person making the statement.” Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 387 (2d Cir.

  2003).

           Whether sanctions under Rule 11 are appropriate is “distinct from the underlying merits

  of a claim.” East Gluck Corp. v. Rothenhaus, 252 F.R.D. 175, 179 (S.D.N.Y. 2008) (citing

  Abdelhamid v. Altria Group, Inc., 515 F. Supp. 2d 384, 392 (S.D.N.Y. 2007) (holding that

  “[w]hen divining the point at which an argument turns from merely losing to losing and

  sanctionable[,] courts must resolve all doubts in favor of the signer of the pleading” (internal

  citations and quotation marks omitted))); see also Lawrence v. Wilder Richman Sec. Corp., 467

  F. Supp. 2d 228, 233 (D. Conn. 2006) (quoting Securities Indus. Ass’n v. Clarke, 898 F.2d 318,

  321 (2d Cir. 1990)) (observing that such “[a] distinction [is] drawn between a position which is

  merely losing, and one which is both losing and sanctionable”). Further, the Advisory

  Committee Notes to Rule 11 provide that a Rule 11 motion should not be used “to test the legal

  sufficiency or efficacy of allegations in the pleadings,” since other motions “are available for

  those purposes.” See East Gluck Corp. v. Rothenhaus, 252 F.R.D. at 179 (quoting Fed. R. Civ.

  P. 11 Advisory Committee’s note). Thus, “not all unsuccessful legal arguments are frivolous or

  warrant sanction.” Mareno v. Rowe, 910 F.2d 1043, 1047 (2d Cir. 1990).

           In this case, plaintiffs seek Rule 11 sanctions for defendants’ and counsel’s conduct in

  filing the frivolous response to the motion to compel. Among examples of the misrepresentations

  in the defendants’ response, plaintiffs note that counsel claimed “‘defendants in this case were

  never parties to the CBA upon which Plaintiff[s] predicate[] [their] claims.’” (Harras Aff. ¶ 18

  (citing Abrahamsen’s Certification in Opposition to Plaintiffs’ Motion to Compel ¶ 8)). Plaintiffs

  assert that counsel could not have conducted any reasonable inquiry before making this



                                                   28
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 29 of 32 PageID #: 1160




  representation to the Court because, had counsel done so, he would have seen that defendant Elite

  Terrazzo had signed the CBA on January 15, 2007. (Id. ¶ 19, Ex. B22).

         More critical to the Court’s consideration of the sanctions motion is defendants’ letter,

  dated June 17, 2015, written by Mr. Abrahamsen, in which he states that he represents Elite

  Terrazzo, “who executed a collective bargaining agreement making Marble Terrazzo and

  Specialty Contractors [Employer Representative] its exclusive bargaining representative” in

  resolving disputes between Elite Terrazzo and the Union. (Id. ¶ 21, Ex. D;23 see also id. ¶ 20,

  Ex. C24). The June 17, 2015 letter also indicates that Elite was filing a grievance “in accordance

  with the collective bargaining agreement.” (Ex. C at 3). Despite these statements written by

  counsel, Abrahamsen represented to the Court that “defendants in this case were never parties to

  the CBA,” and asserted that as a result, plaintiffs had no basis to bring the lawsuit or to request

  discovery from the defendants.

         Although Rule 11 “does not apply to disclosures and discovery requests, responses,

  objections, and motions under Rule 26 through 37,” Fed. R. Civ. P. Rule 11(d), because Rules 26

  and 37 govern such conduct, some courts have imposed sanctions under Rule 11 where the

  conduct of the attorney was not contemplated by or subject to sanctions under the other rules.

  See, e.g., Shim-Larkin v. City of New York, No. 16 CV 6099, 2019 WL 5199419, at *10



         22
             Exhibit B to the Harras Affidavit is the signature page of the CBA, including the
  signature of Elite Terrazzo’s president, ECF No. 80-2.
          23
             Exhibit D to the Harras Affidavit is a June 17, 2015 letter from Abrahamsen regarding
  the collective bargaining agreement, ECF No. 80-4.
          24
             Exhibit C to the Harras Affidavit is a June 16, 2015 letter from Abrahamsen, in which
  Abrahamsen stated that Elite Terrazzo had “signed an agreement allowing the Marble Terrazzo
  and Specialty Contractors Association to be its exclusive bargaining representative” and
  conceding that the Association “is party to a collective bargaining agreement with [the Union],”
  ECF No. 80-3.

                                                   29
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 30 of 32 PageID #: 1161




  (S.D.N.Y. Sept. 16, 2019) (imposing Rule 11 sanctions where an attorney’s certification in

  response to a motion for sanctions “repeat[ed] and rel[ied] on [a] debunked factual contention”

  and the court found that the conduct was not contemplated under Rule 26 or 37); see also Ultegra

  LLC v. Mystic Fire Dist., 676 F. App’x 33, 36 (2d Cir. 2017) (upholding the imposition of Rule

  11 sanctions where the defendant improperly delayed trial by misrepresenting her health status).

          Here, the Court believes it unnecessary to determine if Rule 11 sanctions would be

  available for Abrahamsen’s conduct in filing a frivolous response to the plaintiffs’ motion to

  compel. Instead, the Court respectfully recommends that the award of attorney’s fees and costs

  incurred by plaintiffs’ counsel in responding to the motion is a sufficient sanction in this case.

          However, the Court notes that this is not the only case where Abrahamsen has faced

  sanctions in this Circuit. (See 6/4/19 Order at 12, n. 4 (noting that Abrahamsen was the subject

  of sanctions in Mintz & Gold LLP v. Daibes, No. 15 CV 1218, 2015 WL 2130935, (S.D.N.Y.

  May 6, 2015), aff'd, 643 F. App'x 35 (2d Cir. 2016))). In Mintz & Gold LLP v. Daibes, the

  Honorable Paul A. Englemayer expressed his judgment that the $10,000 sanction issued in that

  case against Mr. Abrahamsen was “sufficient, but no greater than necessary, to deter similar

  misconduct” in the future. Mintz & Gold LLP v. Daibes, 2015 WL 2130935, at *13. The Court

  expresses disappointment that previous sanctions have, alas, proved insufficient to deter

  Abrahamsen’s conduct, and hope that his future practice will rise to the level expected of

  attorneys practicing in this Circuit.




                                                   30
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 31 of 32 PageID #: 1162




  V.     Defendants’ Motion for Rule 11 Sanctions

         Counsel for defendants argues that Rule 11 sanctions should be imposed on plaintiffs’

  counsel, for filing a “frivolous” lawsuit and for counsel’s attempt to apply Rule 11 to a discovery

  dispute. (Defs.’ 10/31/19 Ltr. at 3). However, defendants cite no caselaw or other authority that

  would justify imposing sanctions on plaintiffs’ counsel under these circumstances. Defendants

  make no argument to establish the required showing that plaintiffs’ counsel has acted in a manner

  that is objectively unreasonable. See In re Australia & New Zealand Banking Grp. Ltd. Sec.

  Litig., 712 F. Supp. 2d at 263. Nor have defendants explained why their argument regarding the

  alleged frivolity of plaintiffs’ claims supports the imposition of Rule 11 sanctions, the

  determination of which is “distinct from the underlying merits of a claim.” East Gluck Corp. v.

  Rothenhaus, 252 F.R.D. at 179. Neither do defendants explain or support their conclusory

  statement that plaintiffs’ seeking of Rule 11 sanctions against counsel for defendants here is itself

  a sanctionable act. Accordingly, the Court finds no Rule 11 violation on the part of plaintiffs’

  counsel, and thus respectfully recommends denial of defendants’ motion for sanctions. See Perez

  v. Posse Comitatus, 373 F.3d at 324.

                                            CONCLUSION

         For the reasons given above, the Court respectfully recommends that the District Court

  grant Mr. Abrahamsen’s motion to withdraw subject to his payment of the outstanding $5,892.10

  owed as Ordered by the Court on June 4, 2019. The Court further recommends that the District

  Court issue an Order stating that defendants are to obtain new counsel within two weeks of this

  Report and Recommendation, and that if the defendants fail to do so, or if the Court receives a

  status letter from plaintiffs’ counsel by April 1, 2020 reporting that defendants’ new counsel is



                                                   31
Case 1:18-cv-01471-CBA-CLP Document 84 Filed 02/20/20 Page 32 of 32 PageID #: 1163




  not engaging in productive discovery discussions, the District Court will strike defendants’

  answer, and enter a default against them. Finally, the Court recommends that plaintiffs be

  awarded $10,270 in attorney’s fees, in addition to the outstanding $5,892.10, all to be paid by

  Mr. Abrahamsen.

         Any objections to this Report and Recommendation must be filed with the Clerk of the

  Court within fourteen (14) days. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); see also

  Fed. R. Civ. P. 6(a), (e) (providing the method for computing time). Failure to file objections

  within the specified time waives the right to appeal the District Court’s order. See, e.g., Caidor v.

  Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (explaining that “failure to object timely to a

  . . . report [and recommendation] operates as a waiver of any further judicial review of the

  magistrate [judge’s] decision”).

         The Clerk is directed to send copies of this Report and Recommendation to the parties

  either electronically through the Electronic Case Filing (ECF) system or by mail.

         SO ORDERED.

  Dated: Brooklyn, New York
   Dated:February
          Brooklyn,
                  20,New
                      2020York
                                                       /s/ Cheryl L. Pollak
                                                   Cheryl L. Pollak
                                                   UnitedUnited
                                                   Chief   States States
                                                                  Magistrate Judge Judge
                                                                         Magistrate
                                                   Eastern District of New York




                                                   32
